Citation Nr: 1020006	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to June 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the RO in Waco, Texas 
that denied service connection for bilateral hearing loss and 
bilateral flat feet.  A personal hearing was held before an 
RO hearing officer in May 2007.

The Board notes that there are other issues which are not 
currently on appeal.  In a March 2006 rating decision, the RO 
denied service connection for pseudofolliculitis barbae, a 
left hand disability, and a bilateral foot condition (i.e., 
athlete's foot).  A notice of disagreement was received from 
the Veteran as to these issues, and a statement of the case 
was issued in August 2006.  In his February 2007 VA Form 9 
(substantive appeal), the Veteran limited his appeal to the 
issues of bilateral hearing loss and bilateral flat feet.  As 
the Veteran has not submitted a timely substantive appeal as 
to the issues of pseudofolliculitis barbae, a left hand 
disability, and a bilateral foot condition (other than flat 
feet), these issues are not in appellate status and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).  

The issue of service connection for bilateral flat feet is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a current hearing loss disability 
for VA compensation purposes.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2006.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the RO.  The Board notes 
that a VA compensation and pension examination has not been 
scheduled with respect to the hearing loss disability claim.  
However, the Veteran underwent VA audiological evaluations in 
December 2003 and January 2005.  Moreover, in the absence of 
a disease, injury or event in service and a current 
condition, a VA examination is not required.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss 
due to exposure to the noise of jet engines on the flight 
line during service in the Air Force.  He testified that 
during this time he worked as a security policeman and his 
only hearing protection was small ear plugs.  He said that 
during service, no one told him he had hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service treatment records reflect that on entrance 
examination in July 1974, audiometric testing revealed right 
ear decibel thresholds of 20, 15, 15, and 10, and left ear 
decibel thresholds of 30, 20, 15, and 15, at the respective 
frequencies of 500, 1000, 2000, and 4000 hertz.

Audiometric testing on separation examination revealed right 
ear decibel thresholds of 15, 10, 15, 0, and 0, and left ear 
decibel thresholds of 10, 15, 10, 5, and 5, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  On 
examination, the clinical examiner listed his ears and 
eardrums as normal.  The Veteran's physical profile (PULHES) 
included H-1 (normal) for hearing. In an April 1982 report of 
medical history, the Veteran denied a history of hearing 
loss.


Post-service medical records are negative for treatment or 
diagnosis of hearing loss.

VA audiometric testing in December 2003 revealed right ear 
decibel thresholds of 10, 10, 5, 10, and 20, and left ear 
decibel thresholds of 10, 10, 5, 10, and 10, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz.  Word recognition was 100 percent in the right ear and 
100 percent in the left ear.  The Veteran reported that he 
had noticed decreased hearing.  The examiner indicated that 
an audiologic evaluation revealed essentially normal hearing 
sensitivity bilaterally.  Speech recognition ability was 
excellent in both ears.

VA audiometric testing in January 2005 revealed right ear 
decibel thresholds of 10, 15, 15, 15, and 25, and left ear 
decibel thresholds of 10, 10, 15, 10, and 15, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz.  Word recognition was 100 percent in the right ear and 
100 percent in the left ear.  The diagnostic impression was 
hearing within normal limits bilaterally with mild 
sensorineural hearing loss at 8000 hertz, and no change in 
hearing since previous testing in December 2003.

A February 2005 VA ear, nose, and throat treatment note 
reflects that the Veteran was being followed for chronic 
suppurative otitis media, which had resolved six months ago.  
He said he had a hard time understanding conversation when he 
was working outside the building.  The examiner noted that 
audiometric results showed hearing within normal limits 
bilaterally with mild sensorineural hearing loss at 8000 
hertz.

Based on a review of the evidence including the recent 
audiometric findings, the Board finds that there is no 
medical evidence in the file that the Veteran currently has a 
hearing loss disability as defined by VA regulation.  See 38 
C.F.R. § 3.385.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the Veteran has contended that he has 
bilateral hearing loss, service connection for bilateral 
hearing loss is not warranted in the absence of proof of a 
current disability.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, and the appeal must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

With respect to the Veteran's claim for service connection 
for bilateral flat feet, the Board finds that although 
further delay is regrettable, further development is required 
prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Veteran contends that he incurred flat feet in service 
due to constant walking as a security guard in service.

Recent medical evidence reflects that the Veteran has been 
diagnosed with painful arches and adult-acquired flat foot.  
See July 2005 VA podiatry consult.  

At his May 2007 RO hearing, the Veteran testified that he was 
treated for flat feet at various facilities after separation 
from service.  He reported treatment in Montana at a military 
base, by private physicians in St. Louis and Indiana, and 
more recently at the Dallas VA Medical Center.  Records of VA 
treatment at the Dallas VAMC are on file, but the record does 
not reflect that the RO has attempted to obtain the private 
medical records or military treatment records identified by 
the Veteran.  Such must be done prior to appellate review.  
38 U.S.C.A. § 5103A (b),(c); 38 C.F.R. § 3.159(c).  Ongoing 
medical records should also be obtained.  Id.; see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for flat 
feet since separation from service.  After 
securing any necessary releases, obtain 
any records which are not duplicates of 
those in the claims file.

2.  After reviewing the record and 
conducting any additional development 
deemed necessary, the RO/AMC should 
readjudicate the claim with consideration 
of all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


